UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53723 IMMUNOVATIVE, INC. (f/k/a Novo Energies Corporation) (Exact name of registrant as specified in its charter) Florida 65-1102237 (State or other jurisdiction ofIdentification No.) (I.R.S. Employer or organization) 39 Old Ridgebury Road Danbury, CT06180 (Address of principal executive offices)(Zip Code) (917) 796-9926 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.00001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes þ No As of November 1, 2012 the registrant had186,416,669 shares of its Common Stock, $0.00001 par value, outstanding. Explanatory Note The purpose of this Amendment No. 2 toImmunovative, Inc. Quarterly Report on Form 10-Q and Form 10-Q/A, Amendment No. 1, for the quarterly period endedSeptember 30, 2012, filed with the Securities and Exchange Commission onNovember 16, 2012(the “Form 10-Q”) and November 19, 2012 (the “Form 10-Q/A”), respectively, is solely to correct the cover page in regards to the line “Indicate by check mark whether the registrant is a shell company (as definable in Rule 12b-2 of the Exchange Act).”The prior submission was missing the empty box next to the “Yes” therefore the checked box was uncertain as to the answer.The box is checked as “No” as has previously been submitted. No other changes have been made to the Form 10-Q or Form 10-Q/A.This Amendment No. 2 to the Form 10-Q and Form 10-Q/A, speaks as of the original filing date of the Form 10-Q and Form 10-Q/A, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q and Form 10-Q/A. 2 ITEM 6. EXHIBITS. Exhibit 31.1 Certification of Chief Executive Officer Exhibit 31.2 Certification of Chief Financial Officer Exhibit 32.1 Certification of Chief Executive Officer Exhibit 32.2 Certification of Chief Financial Officer 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IMMUNOVATIVE, INC. (formerly Novo Energies Corporation) (Registrant) Date: November 26, 2012 /s/ Seth Shaw Seth Shaw Chief Executive Officer Date: November 26, 2012 /s/ Bruce Harmon Bruce Harmon Chief Financial Officer 4
